Citation Nr: 0316185	
Decision Date: 07/16/03    Archive Date: 07/22/03	

DOCKET NO.  99-19 661	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a loss of the sense 
of smell. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

This case was previously before the Board in January 2001, at 
which time the Board granted a 10 percent evaluation for 
service-connected post-traumatic stress disorder, and found 
that new and material evidence had been submitted sufficient 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  At that same time, the Board 
remanded for additional development the issues of service 
connection for a loss of the sense of smell and chronic 
tinnitus.  

In a rating decision of March 2003, the RO granted service 
connection for bilateral defective hearing.  Accordingly, the 
sole issues remaining for appellate review are those listed 
on the title page of this decision.  


FINDINGS OF FACT

1.  Chronic anosmia (loss of the sense of smell) is not shown 
to have been present in service, or for many years 
thereafter.  

2.  Chronic tinnitus is as likely as not the result of 
inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Chronic anosmia (loss of the sense of smell) was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

2.  Chronic tinnitus was incurred in active wartime service.  
38 U.S.C.A. § 1110 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of August 2001, and in an August 1999 
Statement of the Case and in a Supplemental Statement of the 
Case dated in March 2003 (referenced therein), the veteran 
was informed of the VA's obligations under the new Act, and 
given the opportunity to provide information necessary to 
obtain any evidence which had not already been obtained.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the VA, 
and what evidence should be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.  



Factual Background

Service medical records in this case are not available, in 
that such records were apparently destroyed in a fire at the 
National Personnel Records Center in 1973.  However, a review 
of the veteran's WD AGO Form 53-55 reveals that he served in 
Normandy, Northern France, Central Europe, and the Rhineland, 
and received the Purple Heart Medal and the Combat Medical 
Corpsman Badge.  

At the time of a private audiometric examination in January 
1998, the veteran gave a history of exposure to the explosion 
of two artillery shells at close range during World War II.  
The pertinent diagnosis was sensorineural hearing loss, 
possibly noise induced.  

In a statement from the veteran's wife dated in February 
1998, it was noted that the veteran had difficulty hearing, 
and complained of ringing in his ears.  Also noted was that 
he had had no sense of smell since she had been with him.  

A VA psychiatric examination dated in September 1998 was 
significant for a diagnosis of loss of smell and hearing 
loss.  

At the time of a VA medical examination in October 1998, the 
veteran gave a history of hearing loss and anosmia.  
According to the veteran, since the time of his inservice 
injury, he had experienced significant hearing loss in his 
right ear, and had been unable to smell.  Reportedly, for 
years, his ability to taste food had been significantly 
impaired.  

During the course of VA outpatient treatment for an unrelated 
medical problem in July 2000, it was noted that the veteran 
had been unable to smell leaking gas in his garage.  
Reportedly, a neighbor found the gas leak, and corrected the 
problem for him.  When the veteran's wife informed him of 
what had happened, he admitted that he had not been able to 
smell things "since the war."  

On VA otologic examination in February 2003, the veteran 
complained of intermittent tinnitus, in particular at night, 
in both ears.  Also noted was a loss of the sense of smell 
while on duty in Europe with the Army.  Currently, there was 
no evidence of injury or surgery to the nares or cribriform 
plate.  The veteran had undergone no neurological procedures, 
and had not sustained any brain injuries.  

On physical examination, the veteran's nares were normal 
bilaterally, moving a normal amount of air.  There was no 
evidence of any acute or chronic infection, or of any trauma 
to the nose.  There was good alignment of the nasal bones, 
and no tenderness to percussion of either the frontal or 
maxillary sinuses.  At the time of examination, the veteran 
appeared to have normal sensation for bitter and spicy 
smells, and there was no evidence of anosmia.  Examination of 
his ears was essentially normal bilaterally.  

In the opinion of the examiner, there did not appear to have 
been any significant trauma during World War II to the 
veteran's ears.  As far as smell, the veteran had the ability 
to sense smell.  This is to say that he did not have a 
complete lack of smell.  

Regarding the veteran's tinnitus, the examiner was unable to 
make a diagnosis on the basis of his physical examination.  
However, since the veteran said he had tinnitus, he had it.  
While the examiner was at something of a loss as to the 
etiology of the veteran's tinnitus, there did not appear to 
have been any significant trauma or history of exposure 
during World War II.  While the veteran was in combat, he had 
never experienced any direct trauma to his ears or tympanic 
membranes.  

According to the examiner, he was unable to relate any of the 
veteran's symptoms of anosmia, hearing loss, or tinnitus to 
anything which had occurred in World War II.  

On VA audiometric examination in February 2003, the veteran 
gave a history of acoustic trauma while a combat medic during 
World War II.  Reportedly, the veteran served as a medic with 
the infantry, and wore no ear protection.  The veteran 
complained of periodic right and left ear tinnitus, primarily 
in the right ear, and high-pitched in nature.  Audiometric 
examination showed evidence of a mild sloping to profound 
sensorineural hearing loss in the right ear, and a 
normal/mild sloping to severe sensorineural hearing loss in 
the left ear.  The veteran's claims folder was reviewed, with 
it being noted that there was no evidence of an enlistment or 
discharge examination to include hearing tests.  Using tables 
of normally occurring age-related hearing loss, it was 
evident that the veteran had incurred a noise-related hearing 
loss during his lifetime, in particular, in the right ear.  
Based on information that the only real noise exposure he 
experienced occurred during his military combat, it appeared 
that the veteran had loud noise exposure during service.  
Accordingly, his hearing loss was at least as likely as not 
related to his military noise exposure.  Moreover, in the 
opinion of the examiner, the veteran's tinnitus was at least 
as likely as not related to his military service noise 
exposure.  

Analysis

The veteran in this case seeks service connection for a loss 
of the sense of smell, as well as for chronic tinnitus.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002).  

In the present case, service medical records are unavailable, 
in that those records were apparently destroyed in a fire at 
the National Personnel Records Center in 1973.  In point of 
fact, the earliest clinical indication of the presence of 
anosmia is revealed by VA examinations dated in 1998, more 
than 50 years following the veteran's discharge from service.  
Moreover, on VA otologic examination in February 2003, the 
examiner was of the opinion that the veteran did not, in 
fact, suffer from anosmia, but rather could smell both bitter 
and spicy smells.  Even assuming, for the sake of argument, 
that the veteran does suffer from some loss of his sense of 
smell, there is no indication that the loss in question is in 
any way the result of any incident or incidents of his period 
of active military service.  Under such circumstances, his 
claim for service connection for a loss of the sense of smell 
must be denied.  

Turning to the issue of service connection for chronic 
tinnitus, the Board acknowledges that service medical records 
are unavailable.  However, service connection is currently in 
effect for bilateral sensorineural hearing loss based on 
inservice noise exposure.  The Board notes that, while in 
service, the veteran served in Normandy, Northern France, 
Central Europe, and in the Rhineland, and received the Purple 
Heart Medal.  Moreover, at the time of a VA audiometric 
examination in February 2003, the examining audiologist was 
of the opinion that the veteran's tinnitus was "at least as 
likely as not" the result of his inservice noise exposure.  
Under such circumstances, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's current tinnitus had its origin 
during his period of active military service.  Accordingly, a 
grant of service connection for tinnitus is warranted.  


ORDER

Service connection for a loss of the sense of smell is 
denied.  

Service connection for chronic tinnitus is granted.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

